      Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 1 of 36 PageID #: 1



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
MALKA KUMER; CHANA LIBA KUMER; MIRIAM
ALMACKIES; CHAIM KAPLAN; RIVKA KAPLAN;
BRIAN ERDSTEIN; KARENE ERDSTEIN; MA’AYAN                                 Case No.
ERDSTEIN; CHAYIM KUMER; NECHAMA KUMER;
LAURIE RAPPEPPORT; MARGALIT RAPPEPORT;                                   COMPLAINT
THEODORE (TED) GREENBERG; MOREEN
GREENBERG; JARED SAUTER; DVORA CHANA
KASZEMACHER; CHAYA KASZEMACHER                                           Jury trial demanded
ALKAREIF; AVISHAI REUVANE; ELISHEVA ARON,
YAIR MOR; and MIKIMI STEINBERG,

                                  Plaintiffs,

                           -against-

BANK SADERAT IRAN; and BANK SADERAT, PLC,

                                  Defendants.

-------------------------------------------------------------------- X


                                                COMPLAINT

         Plaintiffs, by their counsel, complain of the Defendants, and hereby allege for their

Complaint as follows:

                                              INTRODUCTION

         1.      This is a civil action pursuant to the Antiterrorism Act (“ATA”), 18 U.S.C. §

2333(a), brought by American citizens harmed by or as the result of rockets and missiles fired by

the Hezbollah terrorist organization at civilians in Israel, between July 12 and August 14, 2006

(hereinafter: the “Hezbollah Rocket Barrage”).
     Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 2 of 36 PageID #: 2



       2.      Defendants Bank Saderat Iran and Bank Saderat PLC provided extensive material

support and resources to Hezbollah, that caused, enabled and facilitated the Hezbollah Rocket

Barrage, and harmed the plaintiffs herein. Specifically, as found by the U.S. Department of the

Treasury, “from 2001 and 2006, Bank Saderat Iran transferred $50 million from the Central

Bank of Iran through its subsidiary in London [Bank Saderat, PLC] to its branch in Beirut for the

benefit of Hezbollah fronts in Lebanon that support acts of violence.”

                                         THE PARTIES

       3.      The plaintiffs are all U.S. citizens and civilians who were harmed by or as the

result of rocket and missile attacks on northern Israel carried out by defendant Hezbollah

between July 12 and August 14, 2006. The details of the attacks and of plaintiffs’ harm are set

forth below.

       4.      Defendant Bank Saderat Iran (“BSI”) is a bank incorporated in the Islamic

Republic of Iran (“Iran”) and one of Iran’s largest banks with approximately 3,400 offices

worldwide. BSI was nationalized in 1979 after the Iranian Revolution. In 2006, at the time of the

Hezbollah Rocket Barrage that is the subject of this action, BSI was wholly owned and

controlled by the Iranian government. In fact, BSI continued to be owned and controlled by the

government of Iran until as late as 2010, as confirmed by the United States Department of the

Treasury in an August 3, 2010 Press Release. BSI has been operating in Lebanon since 1963 and,

according to its website, at all relevant times had five branches and a regional office there. At all

relevant times it was the only Iranian-owned bank in Lebanon. BSI’s Beirut branch is known for

handling large cash transfers from Iran rather than standard banking such as corporate lending.

       5.      Defendant BSI is and was at all relevant times an agent of Iran. Defendant BSI,

acting within the scope of its office and agency, along with defendant Bank Saderat PLC,




                                                   -2-
      Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 3 of 36 PageID #: 3



provided Hezbollah with material support and resources that enabled, facilitated and caused the

Hezbollah Rocket Barrage and harmed the plaintiffs herein.

          6.    Defendant Bank Saderat PLC (“BSPLC”) is a bank incorporated in the United

Kingdom that is wholly-owned by defendant BSI. Defendant BSPLC, along with defendant BSI,

provided Hezbollah with material support and resources that enabled, facilitated and caused the

Hezbollah Rocket Barrage and harmed the plaintiffs herein.

                            SUBJECT MATTER JURISDICTION

          7.    This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and pursuant to 18 U.S.C § 2333(a).

                                 PERSONAL JURISDICTION

          8.    This Court has personal jurisdiction over the defendants because, as explained and

elaborated upon herein, their actions caused, enabled and facilitated the Hezbollah Rocket

Barrage, and those same actions were intentionally directed by defendants at the United States,

intended by defendants to harm the United States, and did in fact cause harm to the United

States.

          9.    In addition, the $50 million in U.S. Dollar denominated currency which the

defendants transferred to Hezbollah in the years immediately prior to the Hezbollah Rocket

Barrage, is part of the Eurodollar market (discussed in greater detail below) and some or all of

the transfers were processed through the United States.

                                   STATEMENT OF FACTS

          A.    The Islamic Republic of Iran

          10.   Since 1979 and during the period relevant to this suit, Iran has continuously been

governed by a militant Islamic regime which believes that Islam should be the sole world




                                                   -3-
     Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 4 of 36 PageID #: 4



religion, that all non-Islamic nations and peoples should become Islamic and be destroyed if they

refuse to do so, and that the Islamic nations, led by Iran, should rule the world exclusively.

       11.      Since 1979 and during the period relevant to this suit Iran has been and remains,

as a matter of official policy, extremely hostile to the United States (which Iran terms “the Great

Satan”) and to its closest ally in the Middle East, the State of Israel (which Iran terms “the Little

Satan”).

       12.      Since 1979 and during the period relevant to this suit it has been the continuous

and official policy and goal of Iran:

             a) To weaken, harm and undermine the United States militarily, economically and

                politically;

             b) To bring about and cause the eradication of the State of Israel, the closest ally of

                the United States in the Middle East, and its replacement with an Islamic state;

                and

             c) To bring about and cause the murder and/or expulsion of the Jewish residents of

                the State of Israel.

       13.      The policy and goals described in the previous paragraph are referred to

collectively hereinafter as “Iran’s Policy and Goals.”

       14.      Iran is a highly ideological and authoritarian state that does not tolerate dissent

and all political subdivisions of the Iranian government, all agencies and instrumentalities of Iran

and all corporations controlled or directly or indirectly owned by Iran therefore support, and seek

to advance the policies and goals of Iran, including Iran’s Policy and Goals. Accordingly, the

Central Bank of Iran (“CBI”) (which is a political subdivision of Iran), BSI (which is an agent of

Iran and, at all relevant times is and was controlled and directly owned by Iran), and BSPLC




                                                    -4-
     Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 5 of 36 PageID #: 5



(which is controlled and indirectly owned by Iran as a wholly owned subsidiary of BSI) support

and seek to advance Iran’s Policy and Goals.

       15.     Since 1979 and during the period relevant to this suit, it has been the continuous

and official policy of Iran to use terrorism to achieve Iran’s Policy and Goals. Specifically, since

1979 and during the period relevant to this suit, it has been the continuous and official policy of

Iran to use terrorism (a) to intimidate and influence the United States government and public and

thereby to weaken, harm and undermine the United States militarily, economically and

politically and (b) to intimidate and influence the Israeli government and public and thereby to

bring about the eventual eradication of the State of Israel and its replacement with an Islamic

state and the murder and/or expulsion of the Jewish residents of the State of Israel.

       16.     In order to carry out and achieve Iran’s Policy and Goals using terrorism, Iran

established the Hezbollah terrorist organization in 1982. Since 1982 and until the present day,

Hezbollah has been controlled, funded and operated by Iran. Since 1982 and until the present

day, Iran has used Hezbollah to carry out thousands of terrorist attacks against American and

Israeli targets, in which hundreds of innocent victims have been murdered and thousands more

maimed.

       17.     In 1982 Iran and Hezbollah entered into an agreement, that remains in force until

today, pursuant to which Hezbollah undertook to carry out acts of terrorism against American

and Israeli targets, and in return Iran undertook to provide Hezbollah with financial and other

material support to carry out such terrorist attacks (“Hezbollah Agreement”), including through

defendants BSI and BSPLC. The purpose of the Hezbollah Agreement was and is to achieve

Iran’s Policy and Goals.




                                                   -5-
     Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 6 of 36 PageID #: 6



       18.     The United States designated Iran a State Sponsor of Terrorism on January 19,

1984, pursuant to § 6(j) of the Export Administration Act, § 40 of the Arms Export Control Act,

and § 620A of the Foreign Assistance Act. Since that time and as a result of that designation,

Iran developed ways to circumvent U.S. economic sanctions levied against the regime and to

facilitate the free movement of U.S. dollars that Iran obtained (largely from the sale of petroleum

and natural gas) without detection by the U.S. government in order to pursue foreseeably illicit

objectives, including transferring $50 million USD to Hezbollah between 2001 and 2006, as

detailed herein.

       19.     The courts of the United States have issued many decisions finding Iran civilly

liable for terrorist attacks carried out by Hezbollah in which U.S. citizens were murdered or

harmed. The District Court for the District of Columbia has found that “Hezbollah is an Iranian

proxy organization, controlled, funded and operated by Iran … Iran’s control over Hezbollah is

so far-reaching that [the federal courts have] repeatedly held Iran vicariously liable, under the

doctrine of respondeat superior, for actions of Hezbollah.” Stern v. Islamic Republic of Iran, 271

F.Supp.2d 286, 292 (D.D.C. 2003). Moreover, the District Court for the District of Columbia

found that Iran is liable under FSIA § 1605A for the very same Hezbollah Rocket Barrage that is

at issue here. See Kaplan v. Central Bank of Iran, 55 F. Supp. 3d 189, 197 (D.D.C. 2014) (“With

respect to the rocket attacks, the Court finds that Iran assisted Hezbollah … most generally by

providing the funds for the assistance…”).

       B.      Hezbollah

       20.     The terrorist attacks committed by Hezbollah against the United States, Israel, and

others, between 1982 and July 12, 2006, using material support and resources provided by Iran,

included, inter alia, the following:




                                                  -6-
Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 7 of 36 PageID #: 7



    a. The July 19, 1982, kidnapping of American University president David S. Dodge

       in Beirut.

    b. The April 18, 1983, car bomb attack on the United States Embassy in Beirut in

       which 63 people were killed.

    f. The October 23, 1983, truck bomb attack on the U.S. Marine barracks in Beirut in

       which 241 American military personnel were killed.

    g. The September 20, 1984, car bomb attack on the U.S. Embassy annex in Beirut in

       which two Americans and 22 others were killed.

    h. The March 16, 1984, kidnapping and murder of William Buckley, a CIA

       operative working at the U.S. Embassy in Beirut.

    i. The April 12, 1984, attack on a restaurant near the U.S. Air Force Base in

       Torrejon, Spain in which eighteen U.S. servicemen were killed and 83 people

       injured.

    j. The December 4, 1984, terrorist hijacking of a Kuwait Airlines plane in which

       four passengers were murdered, including two Americans.

    k. The June 14, 1985, hijacking of TWA Flight 847 in which Robert Stethem, a U.S.

       Navy diver, was murdered. Other American passengers were held hostage before

       being released on June 30, 1985.

    l. The February 17, 1988, kidnapping and subsequent murder of U.S. Marine Col.

       William Higgins.

    m. The March 17, 1992, bombing of the Israeli Embassy in Buenos Aires that killed

    29 people and injured over 200.




                                          -7-
      Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 8 of 36 PageID #: 8



             n. The July 18, 1994, bombing of the Jewish community center in Buenos Aires that

                killed 86 people and injured over 200.

             o. The November 28, 1995, bombardment of towns in northern Israel with missiles

                aimed at Jewish civilians.

             p. The March 30, 1996, bombardment of northern Israeli towns with 28 missiles. A

                week later, Hezbollah fired 16 additional missiles, injuring 36 Israelis.

             q. The August 19, 1997, bombardment of northern Israel with dozens of missiles

                aimed at Jewish civilians.

             r. The December 28, 1998, bombardment on northern Israel with dozens of missiles

                aimed at Jewish civilians.

             s. The May 17, 1999 bombardment on northern Israel with dozens of missiles aimed

                at Jewish civilians.

             t. The June 24, 1999, bombardment on northern Israel, killing 2 people.

             u. The April 9, 2002, launching of missiles into northern Israeli towns.

             v. The August 10, 2003, firing of shells that killed a 16-year-old Israeli boy and

                wounded other Israelis.

       31.      Hezbollah has been designated by the United States Government as a Specially

Designated Terrorist (“SDT”) continuously since 1995, as a Foreign Terrorist Organization

(“FTO”) continuously since 1997, and as a Specially Designated Global Terrorist (“SDGT”)

continuously since 2001.

       32.      Hezbollah routinely operates within civilian populations, using civilians as human

shields and/or deliberately targeting civilians.




                                                    -8-
     Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 9 of 36 PageID #: 9



       33.     Support for Hezbollah, even in the form of funds transfers, “has no legitimate

function that the United States recognizes.” Lelchook v. Commerzbank AG, 2011 WL 4087448

(S.D.N.Y. 2011).

       C.      Iran’s Use of Defendant Banks to Further its Policy and Goals

       34.     In order to carry out and achieve Iran’s Policy and Goals, Iran utilizes its

government owned or controlled banks, including defendants BSI and BSPLC, to provide

necessary financing for its terrorist proxies, including Hezbollah.

       35.     BSI (along with all other Iranian banks) was nationalized and placed under the

control of the Iranian government in 1979 pursuant to the Iranian Revolutionary Constitution of

1979. As confirmed by BSI’s own Chairman in BSI’s 2009-10 Annual Report, “[a]fter banks

were nationalized, their policy making system was assigned to the government and banks had

little authority over decision-making.” (emphasis added).

       36.     As the U.S. State Department correctly explained, the Iranian Revolutionary

Constitution “established a theocratic republic and declared as its purpose the establishment of

institutions and a society based on Islamic principles and norms.” (emphasis added). The U.S.

State Department further noted the fact that the Iranian “Constitution mandates that all

largescale industry, including … banking … be owned publicly and administered by the state.”

(emphasis added).

       37.     In this regard, CBI admits on its website that “After the Islamic Revolution of

Iran laws and regulations pertaining to money and banking institutions and monetary policy

design and implementation were amended to reflect the priorities and principles as set out in

the Constitution of the Islamic Republic of Iran.” (emphasis added).




                                                   -9-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 10 of 36 PageID #: 10



       38.     The Iranian constitutional “priorities and principles” which govern and guide the

conduct of BSI and BSPLC include, promoting and protecting the sanctity of Islam worldwide,

ensuring the continuation of the Islamic Revolution at home and abroad with the goal of

creating a single world community under Islam, rejecting any alignment with “the hegemonist

superpowers,” and supporting the “just struggles” of the “oppressed” against “tyrants” in “every

corner of the globe.”

       39.     The Iranian constitutional “priorities and principles” which guide and govern the

conduct of BSI and BSPLC also include Iran’s Policy and Goals, and the use and support of

terrorism to achieve Iran’s Policy and Goals.

       40.     CBI does not function in the same manner as central banks in democratic

countries that are institutionally designed to be independent from political interference nor is its

purpose limited to “regulating” Iranian banks and managing Iran’s currency and internal interest

rates. Instead, CBI is an alter-ego and instrumentality of the Iranian government which operates

in accordance with the “priorities and principles” of the Iranian constitution.

       41.     As the Research Division of the Library of Congress has correctly noted: “All

[Iranian] state and private banks are strictly overseen by the Central Bank of Iran.”

       42.     The ideological mandate and role of CBI, BSI and BSPLC was confirmed by

then-President Mahmoud Ahmadinejad in a December 2005 speech at CBI’s headquarters in

which he stated that the “glory, identity, independence and future progress of the country is

greatly dependent on” Iran’s banks, emphasizing that the “glory” and “identity” referred to the

ideals of the Islamic Revolution.

       43.     Accordingly, CBI assists the Iranian government to ensure that BSI and BSPLC

adopt, follow and execute the Iranian government’s “priorities and principles,” and work towards




                                                   -10-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 11 of 36 PageID #: 11



the regime’s Policy and Goals described above, which include the provision of banking services

to Iran’s proxy Hezbollah and other terrorist groups.

       44.     Consistent with this, Iran has routinely used Iranian Banks, including BSI and

BSPLC as conduits to finance Hezbollah. In July 2007, U.S. Undersecretary of the Treasury for

Terrorism and Financial Intelligence Stuart Levey correctly explained that:

               The [Iranian] regime does use its banks to pursue … its funding of
               terrorism … we in the United States have taken action against Bank
               Saderat for its role in funneling money from the Central Bank of Iran
               to terrorist organizations [including] Hezbollah … Iran not only uses its
               banks for that purpose, but also its banks engage in deceptive practices
               in order to engage in that business. (emphasis added).

       45.     Levey similarly testified before Congress in 2008, accurately stating that “Iran

uses its state-owned banks … for financing terrorism.”

       46.     The fact that BSI and BSPLC transferred funds to Hezbollah pursuant to the

Policy and Goals of the Iranian government—and in order to realize those goals—is also

confirmed in a November 2008 Press Release issued by the United States Department of

Treasury, which explained that:

               Iran Uses its Banks to Finance Terrorism. In a number of cases, Iran has
               used its state-owned banks to channel funds to terrorist organizations.
               Between 2001 and 2006, Bank Saderat transferred $50 million from the
               Central Bank of Iran through Bank Saderat's subsidiary in London to its
               branch in Beirut for the benefit of Hizballah fronts that support acts of
               violence.

       47.     The Department of Treasury has made similar statements in a number of Press

Releases since September 2006. In one such Press Release, dated October 2007, the Treasury

Department specifically addressed BSI and BSPLC, summarizing the facts that:

               Bank Saderat, its branches, and subsidiaries: Bank Saderat, which has
               approximately 3200 branch offices, has been used by the Government


                                                 -11-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 12 of 36 PageID #: 12



               of Iran to channel funds to terrorist organizations, including Hezbollah
               and EU-designated terrorist groups Hamas, PFLP-GC, and Palestinian
               Islamic Jihad. For example, from 2001 to 2006, Bank Saderat
               transferred $50 million from the Central Bank of Iran through its
               subsidiary in London [i.e., BSPLC] to its branch in Beirut for the
               benefit of Hezbollah fronts in Lebanon that support acts of violence.


       48.     The threat of Iranian-sponsored terrorism to the United States and the importance

of the role played by defendants BSI and BSPLC in assisting Iran to provide financial support for

that terrorism was confirmed, inter alia, by Pat O’Brien, Assistant Secretary in the Office of

Terrorist Financing and Financial Crimes of the U.S. Department of the Treasury, who testified

before the Senate Committee on Banking, Housing, and Urban Affairs on June 22, 2006.

Assistant Secretary O’Brien noted the Executive Branch’s intention to “draw on all instruments

of national power to combat the very real threat posed by Iran’s sponsorship of terrorism” and

accurately explained that:

               At Treasury, we are focused on the support networks, trying to identify
               and sever the lines of support that fuel terrorist activities. Stopping the
               money flows is particularly challenging in this instance, as Iran draws
               upon a large network of state-owned banks. (emphasis added)

       49.     The U.S. Treasury’s Financial Crimes Enforcement Network (FinCEN) has

confirmed that the conspiracy and joint-action between Iran, CBI, BSI and BSPLC to provide

funding for Hezbollah and other terrorist groups, which has been on-going for decades, was still

continuing in full force as of 2008. In a 2008 Advisory, FinCEN correctly noted “the

Government of Iran’s continued attempts to conduct… terrorist financing.” As FinCEN

accurately explained: “Through state-owned banks, the Government of Iran disguises its

involvement in … terrorism activities through an array of deceptive practices specifically

designed to evade detection. The Central Bank of Iran and Iranian commercial banks have


                                                  -12-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 13 of 36 PageID #: 13



requested that their names be removed from global transactions in order to make it more difficult

for intermediary financial institutions to determine the true parties in the transaction. … The U.S.

Department of the Treasury is particularly concerned that the Central Bank of Iran may be

facilitating transactions for sanctioned Iranian banks.”

       50.     Iran’s use of its state owned or controlled banks to carry out its constitutional

“priorities and principles,” which include Iran’s Policy and Goals, by, inter alia, using its banks

to finance terrorism, has resulted in those banks, including defendants BSI and BSPLC, being

subjected to sanctions by the United States government.

       51.     Specifically, with respect to BSI and BSPLC, on September 8, 2006, the U.S.

Office of Foreign Asset Control (“OFAC”) amended § 560.516 of the Iranian Trade Regulations

to exclude BSI and BSPLC from the Iranian “U-Turn exemption.” The U-Turn exemption

allowed Iranian parties, including BSI and BSPLC, indirect access to U.S. dollars, provided such

payments were initiated offshore by a non-Iranian, non-U.S. financial institution and only passed

through the U.S. financial system en route to another offshore, non-Iranian, non-U.S. financial

institution; and provided that none of the parties to the transactions had been designated an SDN,

or that the transaction was for an SDN’s benefit.

       52.     In announcing the change with respect to BSI (and BSPLC), OFAC stated:

“OFAC has amended the Iranian Transactions Regulations (ITR) to cut off Bank Saderat, one of

Iran’s largest government-owned banks, from the U.S. financial system. Bank Saderat has been a

significant facilitator of Hezbollah’s financial activities and has served as a conduit between the

Government of Iran and Hezbollah.”

       53.     According to then-Under Secretary for Terrorism and Financial Intelligence

Stuart Levey, “Bank Saderat facilitates Iran’s transfer of hundreds of millions of dollars to




                                                    -13-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 14 of 36 PageID #: 14



Hezbollah and other terrorist organizations each year. We will no longer allow a bank like

Saderat to do business in the American financial system, even indirectly.” (emphasis added).

       54.     Undersecretary Levey further explained that BSI “is used by the Government of

Iran to transfer money to terrorist organizations. Iran uses Saderat to transfer money to

Hizballah.”

       55.     One year later, on October 25, 2007, exercising his powers pursuant to the

International Emergency Economic Powers Act (“IEEPA”), then-President Bush (and the U.S.

Treasury Department) designated BSI (including BSPLC) a Specially Designated Global

Terrorist pursuant to Executive Order 13224. The language of Executive Order 13224 refers to

“grave acts of terrorism . . . and the continuing and immediate threat of further attacks on United

States nationals or the United States,” which “constitute an unusual and extraordinary threat to

the national security, foreign policy, and economy of the United States . . .” (emphasis added).

The IEEPA itself provides that it grants the President authority to regulate commerce after

declaring a national emergency in response to “any unusual and extraordinary threat, which

has its source in whole or substantial part outside the United States, to the national security,

foreign policy, or economy of the United States.” (emphasis added).

       56.     These sanctions resulted in economic harm and commercial losses for BSI and

BSPLC. Specifically, the sanctions caused international financial institutions to reexamine their

correspondent banking relationship with BSI and BSPLC. BSI itself issued a statement

complaining about the impact of the sanctions on its international business and the New York

Times reported on November 2, 2008 that the designated Iranian banks were “losing customers

and struggling to find new banking relationships.”




                                                  -14-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 15 of 36 PageID #: 15



        57.        Thus, BSI and BSPLC act to fulfill Iran’s Policy and Goals, including the

provision of material support and resources to Hezbollah, even when it is against their

commercial interests.

        D.         The Defendants’ Provision of Funding to Hezbollah Between 2001 and 2006

        58.        Hezbollah requires financial support in order to: (a) build and maintain its

operational infrastructure for the planning and execution of terrorist attacks; (b) purchase and

store weapons, explosives and other materiel used by it to carry out terrorist attacks; (c) in order

to pay, train, transport and shelter its terrorist operatives; and (d) carry out specific terrorist

attacks.

        59.        Between 2001 and 2006, as part of their campaign to carry out Iran’s Policy and

Goals, the defendants herein provided Hezbollah with over $50 million in USD financial support

(hereinafter: “Defendants’ Transfer of Funds to Hezbollah”) with the specific intent and purpose

of facilitating, enabling and causing Hezbollah to carry out terrorist attacks against American and

Israeli targets in order to advance Iran’s Policy and Goals.

        60.        Defendants’ Transfer of Funds to Hezbollah was carried out by defendants with

the specific intent and purpose of (a) intimidating and influencing the United States government

and public and thereby weakening, harming and undermining the United States militarily,

economically and politically and (b) intimidating and influencing the Israeli government and

public and thereby bringing about the eventual eradication of the State of Israel and its

replacement with an Islamic state and the murder and/or expulsion of the Jewish residents of the

State of Israel.

        61.        Defendants’ Transfer of Funds to Hezbollah was carried out by defendants in the

following manner: CBI transferred U.S. Dollar denominated funds belonging to Iran to defendant




                                                   -15-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 16 of 36 PageID #: 16



BSI; defendant BSI then transferred these funds to defendant BSPLC in London; defendant

BSPLC then transferred these funds to accounts controlled by Hezbollah in branches of

defendant BSI in Beirut, from which Hezbollah received these funds.

       62.     Defendants’ Transfer of funds to Hezbollah has been confirmed by the United

States government. An October 2007 Press Release issued by the United States Department of

Treasury explained the fact that Iran transferred the funds from CBI through defendants BSI and

BSPLC to Hezbollah:

               Bank Saderat, its branches, and subsidiaries: Bank Saderat, which has
               approximately 3200 branch offices, has been used by the Government
               of Iran to channel funds to terrorist organizations, including Hezbollah
               and EU-designated terrorist groups Hamas, PFLP-GC, and Palestinian
               Islamic Jihad. For example, from 2001 to 2006, Bank Saderat
               transferred $50 million from the Central Bank of Iran through its
               subsidiary in London [i.e., BSPLC] to its branch in Beirut for the
               benefit of Hezbollah fronts in Lebanon that support acts of violence.1


       63.     The Department of Treasury reiterated these facts in a November 2008 Press

Release, correctly stating that:

                Iran Uses its Banks to Finance Terrorism. In a number of cases, Iran
                has used its state-owned banks to channel funds to terrorist
                organizations. Between 2001 and 2006, Bank Saderat transferred $50
                million from the Central Bank of Iran through Bank Saderat's
                subsidiary in London to its branch in Beirut for the benefit of
                Hizballah fronts that support acts of violence.

       64.     These transfers, which facilitated and caused the Hezbollah Rocket Barrage that

harmed the plaintiffs, also harmed the United States. As explained above, the decision of the

U.S. government to subject BSI and BSPLC to financial sanctions pursuant to Executive Order

          1
            At least one news publication indicated that in 2006 alone, Hezbollah received $400 million
  in assistance from Iran through BSI and the Iranian embassy in Beirut.


                                                   -16-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 17 of 36 PageID #: 17



13224 and the IEEPA as a result of the transfers means that the U.S. considers the conduct that

led to the sanctions to be harmful “to the national security, foreign policy, or economy of the

United States.” 50 U.S.C. § 1701. Thus, it is clear that the transfers were intended to, and did,

harm the interests of the United States.

        65.     Here, the transfers increased Hezbollah’s military capabilities to carry out terrorist

attacks around the world of which the U.S. had been a primary target since Hezbollah’s

inception.

        66.     But for Defendants’ Transfer of Funds to Hezbollah, Hezbollah’s ability (a) to

build and maintain its operational infrastructure for the planning and execution of terrorist

attacks; (b) to purchase and store weapons, explosives and other materiel used by it to carry out

terrorist attacks; (c) to pay, train, transport and shelter its terrorist operatives; and (d) to carry out

specific terrorist attacks, including the Hezbollah Rocket Barrage and that harmed the plaintiffs

herein, would have been severely crippled and limited.

        67.     Defendants’ Transfer of Funds to Hezbollah substantially increased Hezbollah’s

ability to plan and carry out terrorist attacks in furtherance of Iran’s Policy and Goals, and

facilitated and caused the execution of terrorist attacks by Hezbollah, including the Hezbollah

Rocket Barrage that harmed the plaintiffs herein.

        68.     Indeed, these transfers which facilitated the Hezbollah Rocket Barrage were also

part of the financial flows that enabled Hezbollah to increase its attacks on U.S. soldiers in Iraq

at the time.

        69.     The defendants gave substantial aid, assistance and encouragement to one another

and to Hezbollah and provided massive financial support to Hezbollah, and thereby aided and

abetted Hezbollah, all with the specific intention of causing and facilitating the commission of




                                                     -17-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 18 of 36 PageID #: 18



acts of extrajudicial killing and international terrorism by Hezbollah in furtherance of Iran’s

Policy and Goals, including the Hezbollah Rocket Barrage that harmed the plaintiffs herein. The

defendants did so with actual knowledge that Hezbollah had killed and injured numerous U.S.

and other civilians in terrorist attacks and with the knowledge and specific intent that additional

U.S. and other innocent civilians would be killed and/or injured as a result of their aiding,

abetting and provision of material support and resources to the Hezbollah.

       70.     The defendants knowingly and willingly conspired, agreed and acted in concert

with one another and with Hezbollah and Iran, in order to advance Iran’s Policy and Goals and

pursuant to the Hezbollah Agreement, to cause and facilitate the commission of acts of

extrajudicial killing and international terrorism including the Hezbollah Rocket Barrage that

harmed the plaintiffs herein. The defendants did so with actual knowledge that Hezbollah had

killed and injured numerous U.S. and other civilians in terrorist attacks and with the knowledge

and specific intent that additional U.S. and other innocent civilians would be killed and/or

injured as a result of their conspiracy with Hezbollah.

       71.     At all relevant times, BSI was an agent of Iran, and performed acts on behalf and

at the direction of Iran, in order to advance Iran’s Policy and Goals, pursuant to the Hezbollah

Agreement and within the scope of its agency and office that caused the Hezbollah Rocket

Barrage and harmed the plaintiffs herein, in that BSI implemented and acted as a conduit and

instrumentality for Iran’s provision of funds to Hezbollah for the commission of acts of

extrajudicial killing and international terrorism including the Hezbollah Rocket Barrage, as

described herein.

       72.     Iran ordered, directed, authorized, ratified and approved the acts of BSI. At all

relevant times, BSPLC was an agent of Iran, and performed acts on behalf and at the direction of




                                                  -18-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 19 of 36 PageID #: 19



Iran, in order to advance Iran’s Policy and Goals, pursuant to the Hezbollah Agreement and

within the scope of its agency, that caused the Hezbollah Rocket Barrage and harmed the

plaintiffs herein, in that BSI implemented and acted as a conduit and instrumentality for Iran’s

provision of funds to Hezbollah for the commission of acts of extrajudicial killing and

international terrorism including the Hezbollah Rocket Barrage, as described herein.

       73.     Iran ordered, directed, authorized, ratified and approved the acts of BSPLC.

       E.      The $50 Million was Part of the Eurodollar Market and Some or all of it
               Passed Through the United States

       74.     Iran has been subjected to economic sanctions of some form or another

continuously since at least 1984. Over the years, the U.S. has tightened these economic

sanctions.

       75.     In 1996, in response to the June 25, 1996 truck bombing of the Khobar Towers in

Saudi Arabia, Congress passed the 1996 Iran-Libya Sanctions Act, finding that:

                  (1) The efforts of the Government of Iran to acquire weapons of
                  mass destruction and the means to deliver them and its support of
                  acts of international terrorism endanger the national security and
                  foreign policy interests of the United States and those countries with
                  which the United States shares common strategic and foreign policy
                  objectives.
                  (2) The objective of preventing the proliferation of weapons of mass
                  destruction and acts of international terrorism through existing
                  multilateral and bilateral initiatives requires additional efforts to
                  deny Iran the financial means to sustain its nuclear, chemical,
                  biological, and missile weapons programs. (Emphasis added.)


       76.     To ensure that U.S. financial institutions that process international wire transfers

in the Eurodollar market do not assist Iran in its support of international terrorism and weapons

proliferation or facilitate other prohibited transactions, U.S. financial institutions have been (and



                                                   -19-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 20 of 36 PageID #: 20



are) required to use sophisticated computer systems and software algorithms to monitor and

screen all wire transfer activities.

        77.      Banks in New York that process most of the world’s USD Eurodollar payments

and foreign exchange transactions depend on these automated systems to prevent Iran and other

sanctioned entities (as well as terrorists, money launderers, and other criminals) from gaining

access to the United States banking system. In this way, U.S. financial institutions are supposed

to be the first line of defense to prevent Iran from accessing the U.S. financial system to fund or

otherwise engage in terrorism and other prohibited conduct.

        78.      At the same time, because, on average, 60 percent of Iranian government

revenues and 90 percent of Iran’s export revenues originate from the sale of its oil and gas

resources, a market largely denominated in USD (known as “petrodollars” 2), and because Iran’s

currency, the Rial, was (in part due to U.S. sanctions) one of the world’s least valued currencies,

the Iranian regime was desperately dependent on access to the USD funds it maintained in the

Eurodollar market, and the interest income these petrodollar deposits generated.3

        79.      Thus, reliably consistent access to, and the ability to facilitate trade in, the

Eurodollar market has been critical to the capacity of the Iranian regime to fund its terror proxies

such as Hezbollah in Lebanon, which it did with the assistance of financial institutions, such as

BSI and BSPLC, that had access to the Eurodollar market through correspondent banking

relationships during the relevant time.




          2
           The petrodollar market developed because, inter alia, the United States was the largest
  producer and consumer of oil in the world; the world oil market has been priced in USD since the
  end of World War II.
          3
              The Eurodollar interest rate is also known as the London Interbank Offered Rate (“LIBOR”).


                                                     -20-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 21 of 36 PageID #: 21



       80.       Eurodollar refers to a time deposit denominated in U.S. dollars that is maintained

by a bank outside the United States. Payment transactions in the Eurodollar market are not

typically settled by the physical transfer of US-denominated banknotes from one counterparty to

another. Instead, Eurodollar transactions are settled electronically in New York through a bank

owned clearinghouse, and then maintained by book entries of credits and debits in the respective

counterparties’ accounting system (based on the Society for Worldwide Interbank Financial

Telecommunication network (“SWIFT-NET”) messages sent between the counterparties and

their correspondent banks).

       81.       The global Eurodollar market is a wholesale, bank-to-bank market where a

correspondent network of banks, bank branches and other bank affiliates outside the United

States make loans and accept deposits denominated in U.S. dollars.

       82.       According to the Federal Reserve Bank-New York (“FRB-NY”), the Eurodollar

market emerged after World War II due to a large increase in U.S. dollars funds circulating

outside of the United States from, inter alia, the Marshall Plan expenditures to rebuild Europe

after the war.

       83.       Prior to the launch of SWIFT-NET in 1977, most transactions in the Eurodollar

market were conducted electronically by telegraphic transfer (“TELEX”).

       84.       By the time of the 1979 Iranian Revolution, the Bank of International Settlements

(“BIS-Basel”) estimated that the size of the Eurodollar market was over $600 billion.

       85.       A mid-2015 report by the Bank of International Settlements (“BIS-Basel”)

estimated that the size of the Eurodollar market by the end of 2014 was over twenty-one trillion

in USD funds.




                                                   -21-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 22 of 36 PageID #: 22



        86.    As mentioned supra, nearly all U.S. dollar transfers initiated through banks

outside the United States are processed electronically by correspondent banks in the United

States, almost exclusively in New York.

        87.    The Clearing House         Interbank Payment       System (“CHIPS-NY”) is a

Systematically Important Financial Market Utility (“SIFMU”) for the U.S. financial system and

the primary provider of clearing and settlement services in USD funds for Eurodollar

transactions. CHIPS-NY represents that it processes 95 percent of those Eurodollar funds

transfers.

        88.    U.S. “dollar clearing and settlement” – primarily (in this case) through the

Clearing House Interbank Payments System in New York or “CHIPS-NY” system and the

Federal Reserve Bank of New York (“FRB-NY”) – is an elaborate inter-bank system in the U.S.

by which banks clear and settle credits and debits in their Eurodollar accounts with other banks

all across the globe on a daily basis.

        89.    The U.S. “dollar clearing and settlement” system is critical not only to the

workings of the global economy, but provides financial institutions (and nation states) with

critical, essential access to global trade and-finance credit denominated in U.S. dollars.

        90.    Thus, once Iran gained clandestine access to the U.S. “dollar clearing and

settlement” system in New York, it could launder billions of dollars in funds through its accounts

in the Eurodollar market.

        91.    During the period relevant to this case (2001-2006), CBI, BSI and BSPLC had

access to the Eurodollar market through correspondent banking relationships with a number of

western financial institutions, including, inter alia, Lloyds TSB Bank Plc (“Lloyds”), Credit

Suisse, Commerzbank AG, Standard Chartered Bank (“SCB”), HSBC and Barclays Bank Plc. As




                                                   -22-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 23 of 36 PageID #: 23



reflected in deferred prosecution agreements and settlement agreements between these banks and

U.S. law enforcement, during the relevant period each of these banks provided USD payment

processing services to defendants CBI, BSI and/or BSPLC and processed millions of dollars in

Iranian transactions through the United States.

       92.     According to a January 9, 2009 Deferred Prosecution Agreement between Lloyds

and U.S. law enforcement, from 2002 to 2004, Lloyds processed approximately $300 million in

outgoing USD payment transactions through U.S. financial institutions on behalf of U.K. Iranian

banks, including BSPLC.

       93.     According to a December 16, 2009 Settlement Agreement between Credit Suisse

and OFAC, from 2003 to 2006, Credit Suisse processed over $480 million in USD electronic

funds transfers through U.S. financial institutions for the benefit of Iranian entities, including

Iranian financial institutions, in violation of U.S. sanctions.

       94.     According to a March 10, 2015 Deferred Prosecution Agreement between

Commerzbank and U.S. law enforcement, from 2002 to 2007, Commerzbank processed over $32

million in Iranian payments, including for BSI and BSPLC, through the United States in

violation of U.S. sanctions.

       95.     According to an October 10, 2012 Deferred Prosecution Agreement between SCB

and U.S. law enforcement, from 2003-2006, SCB processed tens of billions of dollars of USD

transactions for five Iranian banks, including BSI and BSPLC, through the U.S. financial system,

including $7.4 million in violation of U.S. sanctions.

       96.     According to a December 11, 2012 Settlement Agreement between HSBC and

OFAC, from 2004 to 2010, HSBC processed over $160 million in USD electronic funds transfers




                                                    -23-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 24 of 36 PageID #: 24



through U.S. financial institutions for the benefit of Iranian entities, including Iranian financial

institutions, in violation of U.S. sanctions.

        97.     Similarly, the August 16, 2010 Deferred Prosecution Agreement between

Barclays and U.S. law enforcement reflects the processing of USD payments for Iranian banks

through the U.S. financial system.

        98.     Thus, in making the $50 million in transfers of U.S. dollar-denominated funds to

Hezbollah, defendants exploited their access to the Eurodollar market through various

correspondent banking relationships to orchestrate the transfers in a manner designed to evade

detection, scrutiny or monitoring by U.S. regulators, law enforcement and/or depository

institutions. By their very nature as U.S. dollar transactions, these transfers were routed through

the Eurodollar correspondent banking network for clearance and settlement in the United States.

Thus, these transfers were purposefully directed at, and passed through, the United States.

        99.     The fact that these funds passed through the U.S. financial system was confirmed

by Undersecretary of the Treasury Stuart Levey in his remarks upon the decision to bar BSI (and

BSPLC) from carrying out U-Turn transactions. As noted above, in a September 8, 2006 press

release, Levey stated: “Bank Saderat facilitates Iran’s transfer of hundreds of millions of dollars

to Hizballah and other terrorist organizations each year. We will no longer allow a bank like

Saderat to do business in the American financial system, even indirectly . . . ” (emphasis added).

        F.      The Hezbollah Rocket Barrage

        100.    Between July 12, 2006 and August 14, 2006, as part of its implementation of

Iran’s Policy and Goals, Hezbollah fired thousands of rockets and missiles (hereinafter “rocket”

or “rockets”) at civilians in northern Israel.




                                                  -24-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 25 of 36 PageID #: 25



       101.    The United States repeatedly confirmed that the Hezbollah Rocket Barrage

harmed the United States and its national interests. For example, on or about July 17, 2006, then

President George W. Bush stated the view of the United States that the Hezbollah Rocket

Barrage was being directed at America’s friend and ally and must be stopped - “[] it's now clear

for all to see that there are terrorist elements who want to destroy our democratic friends and

allies, and the world must work to prevent them from doing so.”

       102.    A few days later, then-President Bush explained the United States’ commitment

to peace in the region which Iran and Syria were trying to destroy through their terrorist proxy –

Hezbollah: “For many years, Syria has been a primary sponsor of Hezbollah and it has helped

provide Hezbollah with shipments of Iranian-made weapons…Iran’s regime has also repeatedly

defied the international community with its ambition for nuclear weapons and aid to terrorist

groups. Their actions threaten the entire Middle East and stand in the way of resolving the

current crisis and bringing lasting peace to this troubled region.”

       103.    Bush reiterated these sentiments at an August 7, 2006 press conference during

which he stated: “Now, I appreciate people focusing on Syria and Iran, and we should, because

Syria and Iran sponsor and promote Hezbollah activities -- all aimed at creating chaos, all aimed

at using terror to stop the advance of democracies.”

       104.    Separately, White House Press Secretary Tony Snow echoed the U.S. position

that: “Hizbullah, and also its supporting nations, Iran and Syria, need to understand that we are

committed to peace and democracy in the region, and we’re not going to back away from it.”

       105.    Likewise, then-Secretary of State Condoleezza Rice explained the United States

interest in creating a new Middle East, stating: “What we're seeing here, in a sense, is the




                                                   -25-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 26 of 36 PageID #: 26



growing -- the birth pangs of a new Middle East. And whatever we do, we have to be certain that

we are pushing forward to the new Middle East, not going back to the old one.”

        106.   United States interests, of course, are harmed whenever U.S citizens are injured

by terrorism. Indeed, Congress has passed legislation giving U.S. citizens private rights of action

against those who provide material support to terrorists. See 28 U.S.C. § 1605A; 18 U.S.C. §

2333. See also Holder v. Humanitarian Law Project, 561 U.S. 1, 28 (2010) (“[T]he

Government's interest in combating terrorism is an urgent objective of the highest order.”).

        107.   The plaintiffs were injured by the Hezbollah Rocket Barrage, as detailed below.

        108.   In the summer of 2006, Malka Kumer was a 6-year-old living with her family in

the small town of Safed, in the Upper Galilee region of Israel. During that summer she

experienced hundreds of terrifying warning sirens followed by rocket strikes and explosions in,

or within hearing distance of, Safed. She experienced and vividly recalls that summer as being

spent running back and forth between the family home and a bomb shelter, always waiting in

terror for the next attack. Those events severely and permanently traumatized Malka, and led

directly to serious emotional problems that have afflicted her and disrupted her life ever since.

The Hezbollah Rocket Barrage caused Malka severe and lasting psychological and emotional

harm.

        109.   Chana Liba Kumer, Malka’s sister, was a 5-year-old living in Safed with her

family in the summer of 2006. She, too, experienced and clearly recalls the sirens and explosions

throughout July and August and repeatedly racing to the bomb shelter along with crowds of

panicked neighbors. She asked her mother who was firing the rockets and why they wanted to

kill her, when she hadn’t done anything to them; she remembers her mother telling her that it was

“Hezbollah,” but being unable or unwilling to explain further. She experienced her friends and




                                                  -26-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 27 of 36 PageID #: 27



their families leaving Safed for safer places after the rockets started falling, but her family being

forced to stay behind, financially unable to leave, and simply praying for protection. She

experienced being unable to go outside and play, staying indoors, at home or in a shelter, for

over month, and hearing the chilling sounds of the warning sirens and the detonation of rockets.

Chana Liba remembers not sleeping in her own room and bed during that period, as the family

slept together on mattresses in the safest part of the apartment; and that when the attacks came

during Shabbat meals, the entire family huddled together under the dining-room table for

protection. All those experiences severely and permanently traumatized her. The Hezbollah

Rocket Barrage caused Chana Liba Kumer severe and lasting psychological and emotional harm.

       110.    In the summer of 2006, Miriam Almackies was an 18-year-old living in Safed

with her three-month-old infant son. Her husband, an Israeli citizen, was away from home during

the Hezbollah Rocket Barrage, having been called up to perform military service. Alone with her

baby for the duration of the attacks, the 18-year-old Miriam lived in constant terror of death or

serious physical injury both for her infant and herself. As a result of the Hezbollah Rocket

Barrage, Miriam Almackies experienced horrific trauma, and suffered severe psychological and

emotional injuries.

       111.    On July 13, 2006, plaintiff Chaim Kaplan was severely injured by a Hezbollah

rocket which landed in Safed next to his car. A second rocket struck the Kaplan family’s home,

narrowly missing Chaim’s wife, plaintiff Rivka Kaplan. As a result of these rocket attacks

plaintiffs Chaim and Rivka Kaplan suffered severe physical, psychological, and emotional

injuries. In separate civil actions against the Islamic Republic of Iran and North Korea, the U.S.

District Court for the District of Columbia found that Chaim Kaplan’s injuries entitle him to

compensation in the amount of $3 million and that Rivka Kaplan’s injuries entitle her to




                                                   -27-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 28 of 36 PageID #: 28



compensation in the amount of $2.5 million. Kaplan v. Central Bank, Civ. No. 10-00483 (RCL)

(“Kaplan”) at DE 65.

       112.    Plaintiffs Karen and Brian Erdstein resided in Safed at the time of the Hezbollah

Rocket Barrage. Numerous rockets landed near the family’s home. Karen was pregnant at the

time the attacks began and due to the ongoing strain, stress and anxiety, and the rocket

explosions near the Erdstein home she suffered a miscarriage and lost the baby. In the wake of

the miscarriage, Karen suffered from post-partum depression, damage to her immune system and

has developed other medical complications. Brian was greatly traumatized by the rocket attacks

and the loss of the baby. In addition, as a result of the rocket attacks and the collapse of tourism

in Israel, Brian, a licensed tour guide, lost all of his work and had extreme difficulties supporting

his family. The Erdsteins’ then-minor daughter, plaintiff Ma’ayan Erdstein suffered emotional

and psychological trauma from the Hezbollah Rocket Barrage. Ma’ayan was diagnosed with

permanent and severe emotional disorders and receives on-going psychiatric treatment and

therapy. As a result of the Hezbollah Rocket Barrage, Brian, Karene and Ma’ayan Erdstein

suffered severe physical, psychological, and emotional injuries. The Kaplan court found that the

injuries suffered by Brian, Karene and Ma’ayan Erdstein entitle them to compensation in the

amounts, respectively, of $2.5 million, $3.5 million, and $1.5 million. Id. at DE 65.

       113.    Plaintiff Chayim Kumer, a resident of Safed, suffered a nervous breakdown and

was hospitalized as a result of the Hezbollah Rocket Barrage, which in turn caused severe harm

to his wife, plaintiff Nechama Kumer. As a result of the Hezbollah Rocket Barrage plaintiffs

Chayim Kumer and Nechama Kumer suffered severe psychological and emotional injuries. The

Kaplan court found that the injuries suffered by Chayim and Nechama Kumer entitle them to

compensation in the amounts, respectively, of $2 million and $2.5 million.




                                                   -28-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 29 of 36 PageID #: 29



       114.    On July 13, 2006 at approximately 7:00 p.m. a rocket launched by Hezbollah

landed outside the home of plaintiffs Laurie Rappeport and her then-minor daughter Margalit in

Safed. The powerful explosion threw Margalit, who was playing outside on a wall, a distance

into the air. Laurie and Margalit suffered severe psychological trauma as a result of this rocket,

and the carnage and destruction that they witnessed from other rockets which fell near their

home. Ultimately, they fled the city. As a result of the Hezbollah Rocket Barrage Laurie and

Margalit Rappeport suffered severe psychological and emotional injuries. The Kaplan court

found that the injuries suffered by Laurie and Margalit Rappeport entitle them to compensation

in the amounts, respectively, of $2.35 million and $1.5 million. Id. at DE 65.

       115.    In the summer of 2006, plaintiffs Theodore (Ted) Greenberg and Moreen

Greenberg were the proprietors of a business in Safed catering to tourists. The Hezbollah Rocket

Barrage caused a complete halt in tourism in northern Israel for several months during the peak

tourism season, which in turn caused the Greenbergs’ business to collapse, which caused them

severe emotional distress. Theodore was then compelled to move to Jerusalem to find work,

while Moreen remained behind in Safed. The couple also experienced suffered severe

psychological trauma as a result of the carnage and destruction that they witnessed. As a result of

the Hezbollah Rocket Barrage the Greenbergs suffered severe psychological and emotional

injuries. The Kaplan court found that the injuries suffered by Theodore and Moreen Greenberg

entitle them to compensation in the amount of $2.5 million each. Id. at DE 65.

       116.    In the summer of 2006, plaintiff Jared Sauter and his family lived in the town of

Rosh Pina in the Galilee, where they had been for several happy years. Shortly after the start of

the Hezbollah Rocket Barrage, with rockets raining down on Rosh Pina, Jared and his family

fled for their lives in terror to another city. They remained in the home of a relative for the




                                                  -29-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 30 of 36 PageID #: 30



duration of the attacks, but found it too traumatic and frightening to return to live in Rosh Pina.

Jared was forced to relocate his family to a different city, and start over. As a result of the

Hezbollah Rocket Barrage, and the trauma and disruption he experienced, Jared Sauter suffered

severe psychological and emotional injuries. The Kaplan court found that the injuries suffered by

Jared Sauter entitle him to compensation in the amount of $1.5 million. Id. at DE 65.

       117.    In the summer of 2006, plaintiff Dvora Chana Kaszemacher was the proprietor of

an art gallery in the city of Safed (a business that caters almost exclusively to tourists). She was

also the wife of an elderly Holocaust survivor, and the mother of daughters also living in Safed.

The Hezbollah Rocket Barrage caused her severe anxiety and depression, which was exacerbated

by her concerns about her husband and daughters. Additionally, the attacks resulted in a

complete halt in tourism in northern Israel for several months during the peak tourism season,

which in turn caused plaintiff Dvora Chana Kaszemacher severe financial damage. As a result of

the Hezbollah Rocket Barrage, Dvora Chana Kaszemacher suffered severe psychological,

emotional and financial injuries. The Kaplan court found that the injuries suffered by Dvora

Chana Kaszemacher entitle her to compensation in the amount of $2,361,966.67. Id. at DE 65.

       118.    On July 13, 2008, a rocket launched by Hezbollah landed a few meters away from

plaintiff Chaya Kaszemacher Alkareif, in Safed causing her psychological and emotional

damage. As a result of this rocket attack, and her experience of being in Safed throughout the

Hezbollah Rocket Barrage, Chaya Kaszemacher Alkareif suffered severe psychological and

emotional damage. The Kaplan court found that the injuries suffered by Chaya Kaszemacher

Alkareif entitle her to compensation in the amount of $2.25 million. Id. at DE 65.

       119.    Plaintiffs Avishai Reuvane and Elisheva Aron were living together in Safed in the

summer of 2006. Several Hezbollah rockets fell on and severely damaged adjacent homes,




                                                  -30-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 31 of 36 PageID #: 31



terrorizing them. On July 13, 2006, a rocket fired by Hezbollah struck their home and knocked

Avishai unconscious. The couple then fled Safed. As a result of these experiences Avishai

Reuvane and Elisheva Aron suffered severe physical, psychological and emotional injuries. The

Kaplan court found that the injuries suffered by Avishai Reuvane and Elisheva Aron entitle each

of them to compensation in the amount of $1.5 million. Id. at DE 65.

       120.    On July 19, 2006 the art gallery owned by plaintiff Yair Mor in Safed was directly

hit by a rocket launched by Hezbollah when he was on the premises. The business was

completely destroyed. Rockets also fell near his home in nearby Rosh Pina, and Yair and his

family were forced to flee the city for weeks. As a result of these events Yair Mor suffered

severe psychological and emotional injuries. The Kaplan court found that the injuries suffered by

Yair Mor entitle him to compensation in the amount of $850,000. Id. at DE 65.

       121.    In the summer of 2006, Mikimi Steinberg was living in a rooftop apartment in

Safed. When the Hezbollah Rocket Barrage began she was terrified that, given the position of

her apartment, she could easily be killed. She therefore fled her apartment for the duration of the

attacks. In her absence the apartment was indeed struck and severely damaged by a rocket. Many

of her possessions were also destroyed. These experiences caused Mikimi Steinberg severe

emotional and psychological injury. The Kaplan court found that the injuries suffered by Mikimi

Steinberg entitle her to compensation in the amount of $850,000. Id. at DE 65.

       G.      Plaintiffs’ Injuries Are the Result of Defendants’ Conduct

       122.    Hezbollah carried out the Hezbollah Rocket Barrage, thereby causing the injuries

and harm suffered by the plaintiffs herein.

       123.    Defendants’ Transfer of Funds to Hezbollah substantially increased and facilitated

Hezbollah’s ability to plan, to prepare for and to carry out the Hezbollah Rocket Barrage.




                                                  -31-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 32 of 36 PageID #: 32



       124.    But for Defendants’ Transfer of Funds to Hezbollah, Hezbollah’s ability (a) to

build and maintain its operational infrastructure for the planning and execution of the Hezbollah

Rocket Barrage; (b) to pay, train, transport and shelter the terrorist operatives who carried out the

Hezbollah Rocket Barrage; and (c) to carry out the Hezbollah Rocket Barrage, would have been

severely crippled and limited.

       125.    The Hezbollah Rocket Barrage was thereby enabled, facilitated and proximately

caused by the conduct of defendants described herein.

       126.    Plaintiffs’ injuries and harm are therefore the direct and proximate result of

defendants’ conduct.

                      FIRST CLAIM FOR RELIEF
       AGAINST BOTH DEFENDANTS ON BEHALF OF ALL PLAINTIFFS
  ACTION FOR INTERNATIONAL TERRORISM PURSUANT TO 18 U.S.C. § 2333(a)

       127.    The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

       128.    The actions of defendants BSI and BSPLC described herein constituted “acts of

international terrorism” as defined in 18 U.S.C. § 2331.

       129.    As required by § 2331, the actions of defendants BSI and BSPLC as described

herein constituted a violation of the criminal laws of the United States including, without

limitation, the provisions of 18 U.S.C. §§ 2339A, 2339B and 2339C, which criminalize the

provision of funding to terrorist organizations and/or for terrorist activities.

       130.    As required by § 2331, the actions of defendants BSI and BSPLC were dangerous

to human life by their nature and as evidenced by their consequences. At least 43 civilians were

murdered by the Hezbollah Rocket Barrage, which was caused and facilitated by the actions of

defendants BSI and BSPLC.




                                                    -32-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 33 of 36 PageID #: 33



        131.    As required by § 2331(1)(B) the actions of defendants BSI and BSPLC were

“intended ... to intimidate or coerce a civilian population [or] to influence the policy of a

government by intimidation or coercion,” in that, in furtherance of Iran’s Policy and Goals,

between 2001 and 2006, BSI and BSPLC provided Hezbollah with over $50 million in financial

support with the specific intent and purpose of facilitating, enabling and causing Hezbollah to

carry out acts of violence against American and Israeli targets in order to (a) intimidate and

influence the United States government and public and thereby weaken, harm and undermine the

United States militarily, economically and politically and (b) intimidate and influence the Israeli

government and public and thereby bring about the eventual eradication of the State of Israel and

its replacement with an Islamic state and the murder and/or expulsion of the Jewish residents of

the State of Israel.

        132.    As required by § 2331, the actions of defendants BSI and BSPLC transcended

national boundaries in terms of the means by which they were accomplished and the persons

they appeared intended to intimidate or coerce.

        133.    The actions of defendants BSI and BSPLC described herein therefore constitute

“acts of international terrorism” as defined in 18 U.S.C. §§ 2331 and 2333(a).

        134.    As a direct and proximate result of the actions of defendants BSI and BSPLC the

plaintiffs suffered the injuries and harm described herein.

        135.    Defendants BSI and BSPLC are therefore liable for all of the damages due to the

plaintiffs, in such sums as may hereinafter be determined, to be trebled pursuant to 18 U.S.C. §

2333(a).

        136.    The conduct of defendants was intentional and malicious, and so warrants an

award of punitive damages.




                                                  -33-
    Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 34 of 36 PageID #: 34



                     SECOND CLAIM FOR RELIEF
       AGAINST BOTH DEFENDANTS ON BEHALF OF ALL PLAINTIFFS
  AIDING AND ABETTING AND CONSPIRACY PURSUANT TO 18 U.S.C. § 2333(d)

          137.   The allegations set forth in the preceding paragraphs are incorporated by

reference as though fully set forth herein.

          138.   The Hezbollah Rocket Barrage constituted a violation of the criminal laws of the

United States, and was dangerous to human life.

          139.   The Hezbollah Rocket Barrage appeared to be, and was, “intended ... to intimidate

or coerce a civilian population [or] to influence the policy of a government by intimidation or

coercion,” within the meaning of 18 U.S.C. § 2331(1)(B), in that, since its founding and until

July 12, 2006 (and until the present day), Hezbollah has used terrorism against American and

Israeli targets in an effort to coerce, intimidate and influence the American and Israeli

government and public, and thereby weaken and undermine the United States and bring about

the ultimate destruction of the State of Israel and the murder or expulsion of the Jews in Israel.

          140.   The Hezbollah Rocket Barrage transcended national boundaries in terms of the

means by which it was accomplished and the persons it appeared intended to intimidate or

coerce.

          141.   Therefore, the Hezbollah Rocket Barrage constituted “acts of international

terrorism” as defined in 18 U.S.C. § 2331.

          142.   Hezbollah committed, planned, and authorized the Hizbollah Rocket Barrage.

          143.   Hezbollah was designated as a foreign terrorist organization under section 219 of

the Immigration and Nationality Act (8 U.S.C. 1189), as of the date on which it committed,

planned, and authorized the Hizbollah Rocket Barrage.

          144.   Hezbollah is a “person” within the meaning of 18 U.S.C. § 2333(d)(1).




                                                   -34-
      Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 35 of 36 PageID #: 35



        145.   Defendants BSI and BSPLC knowingly aided and abetted Hezbollah to commit

the Hezbollah Rocket Barrage, by providing substantial assistance to Hezbollah. Specifically,

BSI and BSPLC provided Hezbollah with at least $50 million which they knew would enable,

facilitate, support and assist Hezbollah to carry out the acts of terrorism which harmed the

plaintiffs.

        146.   BSI and BSPLC also engaged in an extensive, long-term criminal scheme with

Hezbollah, pursuant to which BSI and BSPLC provided Hezbollah with funds, and wire transfer

and other banking services to support Hezbollah’s terrorist activities. Pursuant to and in

furtherance of that common plan, Hezbollah fired the rockets that harmed the plaintiffs.

        147.   Defendants BSI and BSPLC are therefore liable, as aiders and abettors and as co-

conspirators, for all of the damages due to the plaintiffs, in such sums as may hereinafter be

determined, to be trebled pursuant to 18 U.S.C. § 2333(a).

                                    PRAYER FOR RELIEF

        WHEREFORE, plaintiffs pray that this Court:

        (a)    Enter judgment against the defendants jointly and severally in favor of the

plaintiffs for compensatory damages in an amount to be determined at trial, but for no less than

$50 million, to be trebled pursuant to 18 U.S.C. § 2333;

        (b)    Enter judgment against the defendants jointly and severally in favor of the

plaintiffs for punitive damages in an amount to be determined at trial;

        (c)    Enter judgment against defendants jointly and severally in favor of the plaintiffs

for all costs sustained in connection with the prosecution of this action, including attorneys’ fees;

and

        (d)    Grant such other and further relief as justice requires.



                                                   -35-
   Case 1:18-cv-07456 Document 1 Filed 12/31/18 Page 36 of 36 PageID #: 36



                                        JURY DEMAND

         Plaintiffs demand a trial by jury of all issues triable by jury.

Dated:   Brooklyn, New York
         December 31, 2018
                                              Yours,

                                              THE BERKMAN LAW OFFICE, LLC
                                              Attorneys for the Plaintiffs

                                              by:
                                                    Robert J. Tolchin

                                              111 Livingston Street, Suite 1928
                                              Brooklyn, New York 11201
                                              (718) 855-3627




                                                    -36-
